Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Note that this Application has been afforded special status for Prioritized Examination (Track I ) on September 1, 2020.
Claims 1, 2, 4, 8-10, 13, 16, 22, 44, 45, 48, 50, 65, 67 and 69-73 are currently pending. Independent claims 1 and 13 have been amended, claim 14 has been canceled and claims 72-73 have been added by Applicants’ amendment filed on  May 4, 2022.
Therefore, claims 1, 2, 4, 8-10, 13, 16, 22, 44, 45, 48, 50, 65, 67, 69 and 71-73 are currently under examination to which the following grounds of rejection are applicable. 
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 8-10, 13, 16, 22, 45, 48, 50, and 69-70 remain rejected and new claim 73 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
 A genetically-modified rodent whose genome comprises a nucleotide sequence encoding a chimeric Lymphocyte-associated gene 3 (LAG3) protein comprising  the amino acid sequence of  SEO ID NO: 44,  
does not reasonably provide enablement for genetically-modified rodents comprising nucleotide sequences encoding variants of the amino acid of SEQ ID NO:44 having 95% sequence identity thereof.
   	Claims 1, 2, 4, 8-10, 13, 16, 22, 45, 48, 50, and 69-70 remain rejected and new claim 73 is  rejected under 35 U.S.C. 112, first  paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
   	While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
Applicants claim genetically-modified rodents comprising: (i)  at least one chromosome comprising a sequence encoding a chimeric LAG3 protein, wherein the sequence comprises a humanized LAG3 exon 2, a human LAG3 exon 3, a human LAG3 exon 4, a human LAG3 exon 5, a human LAG3 exon 6, a humanized LAG3 exon 7, and an endogenous LAG3 exon 8, wherein the chimeric LAG3 protein comprises an amino acid sequence that is 95% identical to SEQ IDN0:44 (claim 1) and  (ii) a genetically-modified rodent, wherein the genome of the rodent comprises  a replacement of a nucleotide sequence comprising a contiguous sequence starting at exon 2 and ending at exon 7 of an endogenous LAG3 gene with a nucleotide sequence comprising a contiguous sequence starting at exon 2 and ending at exon 7 of a human LAG3 gene at an endogenous LAG3 gene locus thereby generating a chimeric LAG3 gene, wherein the chimeric LAG3 protein comprises an amino acid sequence that is 95% identical to SEQ IDN0:44  (claim 13), and wherein an anti-human LAG3 antibody can bind to the expressed chimeric LAG3 protein and block the interaction of the chimeric LAG3 protein with a LAG3 ligand, thereby increasing immune response. 
Applicants disclose a single  chimeric LAG3 comprising the amino acid of SEQ ID NO: 44. The claims read on a broad genus of LAG3 amino acid and DNA sequences and variants, such as any sequence that encodes any amino acid sequence with 95% homology to SEQ ID NO: 44. 
The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid or protein, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated. Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 of §112. The court has also held that a claimed nucleic acid could meet the written description and enablement requirements if the nucleic acid were defined by a disclosed process found, after-the-fact, to produce the nucleic acid, and claimed as a product-by-process. However, in the instant case, the nucleic acids are not claimed as a product-by-process, nor does the specification disclose any process known to yield a claimed nucleic acid. 
While one of skill in the art can readily envision numerable species of nucleic acid sequences that are at least a given % identity to a reference nucleotide sequence and that encode a polypeptide at least a given % identity to a recited reference amino acid sequence, one cannot envision which of these also encode a polypeptide with a specified activity. The fact remains that the actual nucleic acid sequences which encode a protein with a particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence. For example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 95% identity to the reference amino acid sequence, he would be no more able to say whether it encoded a LAG3 than if the nucleotide sequence encoded a polypeptide that was only 10% identical to the reference polypeptide sequence. Nor would he be able to say whether the sequence existed in nature.
In the instant case, applicants only disclose a single  human mouse chimeric LAG3 comprising the amino acid of SEQ ID NO: 44. 

    PNG
    media_image1.png
    766
    612
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    1085
    media_image2.png
    Greyscale
The prior art of Mujica (U.S. Patent Application Publication 2017/0142943; with an effective filing date of November 20, 2015, of record IDS filed on 9/15/2020)  discloses an amino acid sequence identified as  SEQ ID NO:6  having  92.8% sequence identity  to applicant’s amino acid sequencer of SEQ ID NO:44 (See Score search result for SEQ ID NO: 44 Mujica et al., paragraphs 152-153; of record). The applicant is on record as stating that Mujica et al., discloses an insertion of human LAG-3 exons 2-4 and part of human LAG-3 intron 4 (i.e., the l,74lbp synthetic DNA fragment) into an endogenous LAG3 gene of a mouse. Furthermore,  the applicant is on record as stating that the ordinary artisan would have had no reason to expect that replacing the LAG3 extracellular region including Dl-D4 domains [as in the case of the invention] can properly transmit signals to the endogenous (e.g., mouse) cytoplasmic region. (page 10 of Applicants’ remarks  filed on 3/22/2021). The applicant has previously explained the structure of LAG3 according to Maruhashi et al., (Cancer 8.2 (2020); pp. 1-9 ; of record), and  has previously cited the art of Zhu et al., ( Nature Communications, 10.1 (2019): 1-13; of record) to highlight the unpredictability of humanizing a mouse genome and the resulting phenotype. The following paragraphs of Zhu et al., have been cited by the applicant to support that the phenotype of a genomically humanized animal is not always predictable (pages 11-12 of Applicants’ remarks  filed on 3/22/2021). 

    PNG
    media_image3.png
    619
    898
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    373
    512
    media_image4.png
    Greyscale
Furthermore, the applicant has previously conceded that “Mujica only tested the mice with exons 2, 3, and 4 of a human LAG3 gene (equivalent to D1 and D2 domains; See Mujica, Example 1) and it did not provide any data showing human D3 and D4 domains can properly transmit signals to the endogenous (e.g., mouse) cytoplasmic region. Given that this field is generally unpredictable, Mujica does not provide a reasonable expectation of success to replace the LAG3 extracellular region including Dl-D4 domains, while keeping mouse cytoplasmic region. For example, human D3 and D4 domains may interfere with the conformation change, and disrupt proper signal transduction to the cytoplasmic region of LAG3. In contrast, the present application shows that LAG3 with human extracellular domain (including human Dl-D4 domains) is functional. And the animal with these humanized LAG3 are grossly healthy and can be used to test the effectiveness of antihuman LAG3 antibody in treating a tumor.” (page 10 of Applicants’ remark filed on 3/22/2021). 
The Specification discloses sequence encoding a human or chimeric LAG3 comprising a nucleotide sequence encoding an amino acid sequence that is at least having at least 70%, 75%, 80%, 85%, 90%, 95%, 99% (paragraph [0009]). However, the specification does not provide any information on what amino acid residues of the D3 and D4 domains, encoded by exons 5 and 6, respectively,  or exons 2, 3, and 4 encoding the D1 and D2 domains are necessary and sufficient for the disclosed LAG3 properties, such as binding of anti-human LAG3 antibody to the expressed chimeric LAG3 protein to block the interaction of the chimeric LAG3 protein with a LAG3 ligand, thereby increasing immune response. The specification also provides no teachings on what amino acid sequence modifications, e.g. insertions, deletions and substitutions, would be permissible in a variant polypeptide that would improve or at least would not interfere with the biological activity or structural features necessary for the biological activity and stability of the protein. Since there were no other examples of a functional chimeric LAG3 protein known that have structural homology with SEQ ID NO: 44, it is not possible to even guess at the amino acid residues which are critical to its structure or function based on sequence conservation.
The comparison of SEQ ID NO: 44 and SEQ ID NO:6 of Mujica is no help because of the lack of sequence conservation (i.e. 92.8%).
Furthermore, as the applicant concedes at page 9 of the remarks field on 3/22/2021, the transgenic mouse of Mujica only expresses a chimeric LAG3 protein (SEQ ID NO:8) by replacing exons 2-4 of the endogenous mouse LAG3 gene, and a sequence alignment shows that SEQ ID NO:8 in Mujica only shares -87% sequence identity with SEQ ID NO:44, as recited in claims 1 and 13 of the instant application. Thus Mujica does not provide any teachings on what amino acids can be modified on exons 2-4 encoding domains D1 and D2, or replacement of the endogenous mouse exons 5-6 encoding D3 and D4 domains with human counterparts, let alone  the full length sequence of the chimeric LAG3 protein.  
In relation to new claim 73, wherein the chimeric LAG3 protein comprises a sequence that is identical to amino acids 459-521 of SEQ ID NO: 2, the claims are broadly directed to a humanized LAG3 exon 2, a human LAG3 exon 3, a human LAG3 exon 4, a human LAG3 exon 5, a human LAG3 exon 6, human LAG3 exon 7, and endogenous LAG3 exon 8, encoding a protein having 95% identity to SEQ ID NO:44, where amino acids 459-521 are identical to those of  SEQ ID NO: 2. That 5 percent variance from aa 1 through aa 458 (mouse exon 7 comprises amino acids 426-469) results in a situation in which even if a 23-contiguous amino acid region is independently varied among the 20 different naturally occurring amino acids, there would be 2 x 1024 (2023) different possible molecules. In fact, since variations could occur anywhere within Exons 1-aa 458 of exon 7 of the chimeric LAG3, the actual number of different molecules is orders of magnitude greater than 2 x 1024.

    PNG
    media_image5.png
    639
    675
    media_image5.png
    Greyscale

Moreover, it is known in the art that even conservative amino acid substitutions can adversely affect proper folding and biological activity if amino acids that are critical for such functions are substituted, and the relationship between the sequence of a polypeptide and its tertiary structure is neither well understood nor predictable (see Ngo, in The Protein Folding Problem and Tertiary Structure Prediction, Merz et al. (eds.), Birkhauser Boston: Boston, MA, pp. 433 and 492-495, 1994). Rudinger (in Peptide Hormones, Parsons (ed.), University Park Press: Baltimore, MD, pp. 1-7, 1976) discloses that even for peptide hormones, which are much smaller than the instant LAG3 protein, one cannot predict variant amino acid sequences for a biologically active polypeptide. Rather one must engage in "case to case painstaking experimental study" to determine active variants (see page 7). 
Consequently, excessive trial and error experimentation would have been required to identify the necessary chimeric LAG3 protein derivatives with an activity of SEQ ID NO: 44 since the amino acid sequence of such polypeptides could not be predicted - even were the activity known.
To put this situation in perspective, the claims encompass any protein that is 95% similar to the full length sequence of 529 aa of SEQ ID NO:44. That 5 percent variance results in a situation in which even if a 27-contiguous amino acid region is independently varied among the 20 different naturally occurring amino acids, there would be 1.34 x 1035 (2027) different possible molecules. In fact, since variations could occur anywhere within Exons 1-8 of the chimeric LAG3, the actual number of different molecules is orders of magnitude greater than 1.34 x 1035. Thus, computer software may provide means for identification of such element, but it is not itself an adequate description of the structure of the claimed invention.  
Response to Applicants’ Arguments as they apply to rejection of claims 1, 2, 4, 8-10, 13, 16, 22, 45, 48, 50, 69-70, 72 and 73  under 35 USC § 112, (a) scope of enablement
At pages 7-8 of the remarks filed on 5/4/2022, Applicants essentially argue that: 1) “FIG. 32 of the specification provides a sequence alignment between human LAG3 (NP002277.4) and mouse LAG3 (NP032505. l)”, 2) “As shown in Tables 1-2 of the specification, exon 2 of the LAG3 gene encodes amino acids 20-69 of LAG3 in both human and mouse. Exon 7 of the human LAG3 gene encodes amino acids 434-477 of human LAG3, and exon 7 of the mouse LAG3 gene encodes amino acids 426-469 of mouse LAG3.” 3) “ The sequence alignment [between mouse LAG3 exon 2 and exon 7 amino acid sequences and human LAG3 exon 2 exon 7 amino acid sequences] shows homology between these sequences. Thus, based on the disclosure in the specification, a person of ordinary skill in the art would have known exactly which portions of human and mouse exons 2 and 7 encode the same/similar amino acid sequences. Armed with this knowledge, a person of ordinary skill in the art would have known how to select conserved portions of human and mouse exons 2 and 7 so that the resulting rodent would retain the desired functions.”  and 4) “The specification (e.g., Examples 1-3) discloses at least one working example of the LAG3 humanized rodent as described in claims 1 and 13”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2), 3) and  4) , the fact that tables 1-2 of the Specification discloses exon 2 of the LAG3 gene encodes amino acids 20-69 of LAG3 in both human and mouse; and  Exon 7 of the human LAG3 gene encodes amino acids 434-477 of human LAG3, and exon 7 of the mouse LAG3 gene encodes amino acids 426-469 of mouse LAG3 is not disputed. The present issue of enablement is whether the scope of the patent protection sought by the Applicant as defined by the currently amended claims correlates with the scope of enabling disclosure set forth in the specification. In other words, is there enough disclosure for what type amino acid sequence modifications, e.g. insertions, deletions and substitutions, would be permissible in a variant polypeptide that would improve or at least would not interfere with the biological activity or structural features necessary for the biological activity and stability of the protein. The examiner acknowledges the aliment between mouse LAG3 exon 2 amino acid sequence and human LAG3 exon 2 amino acid sequence and between mouse LAG3 exon 7 amino acid sequence and human LAG3 exon 7 amino acid sequence, as illustrated below.

    PNG
    media_image6.png
    439
    1190
    media_image6.png
    Greyscale

However, the instant claims are not limited as Applicants contend  to amino acid modification of the exon 2 and exon 7, but to  amino acid modifications of the full length amino acid sequence of SEQ ID NO:44 comprising exon 2 through exon 7. Though the Specification as filed provides support for chimeric LAG3 comprising a nucleotide sequence encoding an amino acid sequence that is at least having at least 70%, 75%, 80%, 85%, 90%, 95%, 99% (paragraph [0009]), there is not disclosure about what amino acid residues of the D3 and D4,  encoded by exons 5 and 6, respectively, or amino acid residues of  D1 and D2 encoded by exons 2, 3 and 4  are necessary and sufficient for the disclosed LAG3 properties, such as binding of anti-human LAG3 antibody when the chimeric LAG3 protein is expressed to block the interaction of the chimeric LAG3 protein with a LAG3 ligand, thereby increasing immune response. Examples 1-3 of the application cited by Applicants do not provide any additional information on  variants of the amino acid of SEQ ID NO:44 (see paragraph [0375] of the published application). The prior art of Edwards et al (US Pub 2021/0015937; earliest filing priority Feb. 16, 2018) discloses a human molecule identified as SEQ ID NO 9 of 525 amino acids in length having 100 % sequence homology with amino acid residues 23 to 460 of SEQ ID NO:44 (see Score Search results for SEQ ID NO:44; Result No. 2)  

    PNG
    media_image7.png
    845
    747
    media_image7.png
    Greyscale

 Edwards et al. does not teach domains of the extracellular human LAG3 critical for binding its ligand and block LAG-3 signalling. Edwards et al. does not teach human D1-D4 and a rodent (mouse) cytoplasmic region and how, for example,  human D3 and D4 domains may interfere with the conformation change, and disrupt proper signal transduction to the cytoplasmic region of LAG3.
As set forth in the paragraphs above, the applicant has previously conceded that “Mujica only tested the mice with exons 2, 3, and 4 of a human LAG3 gene (equivalent to D1 and D2 domains; See Mujica, Example 1) and it did not provide any data showing human D3 and D4 domains can properly transmit signals to the endogenous (e.g., mouse) cytoplasmic region. Given that this field is generally unpredictable, Mujica does not provide a reasonable expectation of success to replace the LAG3 extracellular region including Dl-D4 domains, while keeping mouse cytoplasmic region. For example, human D3 and D4 domains may interfere with the conformation change, and disrupt proper signal transduction to the cytoplasmic region of LAG3. In contrast, the present application shows that LAG3 with human extracellular domain (including human Dl-D4 domains) is functional. And the animal with these humanized LAG3 are grossly healthy and can be used to test the effectiveness of antihuman LAG3 antibody in treating a tumor.” (page 10 of Applicants’ remark filed on 3/22/2021). 
As the result, given the unpredictability of the art and the lack of working example in the instant specification, particularly when taken with the lack of guidance in the specification, it would have required undue experimentation to practice the instant invention comprising a genetically-modified rodent whose genome comprises a nucleic acid sequence encoding an amino acid 
95% identical to SEQ ID N0:44,  wherein an anti-human LAG3 antibody can bind to the expressed chimeric LAG3 protein and block the interaction of the chimeric LAG3 protein with a LAG3 ligand , as broadly claimed.
Response to Applicants’ Arguments as they apply to rejection of claims 1, 2, 4, 8-10, 13, 16, 22, 45, 48, 50, 69-70, 72 and 73  under 35 USC § 112, (a) written description 
At pages 9-11 of the remarks filed on 5/4/2022, Applicants essentially argue that: 1) “It is well established in the field of biology that proteins having homologous sequences will have similar functions. As discussed above, the specification (e.g., Examples 1-3) discloses working examples of the LAG3 humanized rodent. Thus, a person of ordinary skill in the art would recognize that protein sequences that is largely similar to the recited sequence SEQ ID NO: 44 should have similar functions, thus would not take the position that the inventors' invention is limited to SEQ ID NO: 44.” And 2) “the specification discloses which portions of human and mouse exons 2 and 7 encode the same/similar amino acid sequences. In this case, a functional sequence in the rodent is replaced with a functional sequence in the mouse. Thus, it is highly unlikely a random mutation will be introduced to destroy the entire function of the protein”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2) and 3), Examples 1-3 do not provide any information about the structure of the chimeric LAG3 protein comprising an amino acid sequence that is 95% identical to SEQ ID NO: 44 that would have bound an anti-human LAG3 antibody to block the interaction of the chimeric LAG3 protein with a LAG3 ligand. The specification mentions only the full length of SEQ ID NO: 44. The Specification does not teach amino acid regions or domains that are essential for binding an anti-human LAG3 antibody to block the interaction of the chimeric LAG3 protein with a LAG3 ligand. There is no disclosure of what amino acids are in the active site, the binding pocket or the hydrophobic core of the protein.  There is not structure/function relationship taught at all for SEQ ID NO:44.   Therefore, the specification does not describe the claimed variants  in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these fragments at the time of filing the present application.  Thus, the written description requirement has not been satisfied.
Conclusion
Claims 1, 2, 4, 8-10, 13, 16, 22, 45, 48, 50, 69-70, 72 and 73 are rejected.
Claims 65 and 67 are allowable.
Claims 71 and 72 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633